74 So. 3d 592 (2011)
Adam S. RUSHETSKY, Appellant,
v.
Valerie J. RUSHETSKY, Appellee.
No. 4D10-2167.
District Court of Appeal of Florida, Fourth District.
November 23, 2011.
Keith A. Fousek of Law Office of Keith A. Fousek, P.A., North Lauderdale, for appellant.
William L. Gardiner III of Conrad & Scherer, LLP, Fort Lauderdale, for appellee.
PER CURIAM.
The husband appeals a final judgment of dissolution of marriage. The failure to provide a transcript or proper substitute requires affirmance except where there is clear error on the face of the judgment. Matteis v. Matteis, ___ So.3d ___, 2011 WL 4056288 (Fla. 4th DCA 2011); Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla.1979). The wife concedes error in the $24 a month credit for noncovered medical expenses, as the child support guidelines worksheet also requires the husband to be 41% responsible for any noncovered medical expenses. As such, we reverse and remand for recalculation of child support without this credit. As to the other issues, we find no clear error on the face of the judgment and thus affirm.
*593 Affirmed in part, reversed in part, and remanded with instructions.
TAYLOR, HAZOURI and LEVINE, JJ., concur.